Lewis, J.
Appellant Eosen was indicted and convicted for buying and receiving, on the seventh day of March, 1908, at the city of Minneapolis, certain personal property of the Palace Clothing House, viz., six pairs of pants, of the value of $30, knowing the same to have been stolen by the party from whom he purchased them. Appellant Hersvitz was indicted and convicted for the same offense, alleged to have occurred on the second day of March, 1908; the property being five pairs of pants, valued at $25. These two men were clerks in the employ of one Feinstein, who conducted a pawnbroker’s shop in the city of Minneapolis. The principal witness on behalf of the state was Nolan, the party who stole the goods from the Palace Clothing House. He testified that he took from thirty-five to fifty pairs of pants and sold them all to appellants; that he did not remember the exact number he took at any particular time, but that he made the thefts on probably ten or eleven occasions between February 1 and March 7. The evidence discloses that, a demand having been made on Feinstein and appellants to produce the stolen goods, they at first accounted for only five pairs, but upon further investigation by the officers of the police department a total of thirty-six pairs were found, nineteen pairs of which were concealed in suit cases. Nolan testified that in taking the goods, he went into the Palace Clothing House, watched his opportunity, took a few pairs at a time, and concealed them under his overcoat, and then went to Feinstein’s pawnshop and sold them for one dollar a pair. The goods were new, and had the marks and tags as to size which had been put on in the store.
A certain city ordinance provides that pawnbrokers must be licensed, and that they shall keep a book in which shall be recorded all purchases of goods and loans made thereon. The ordinance also makes it the duty of every pawnbroker and seller of secondhand goods to make out and deliver to the chief of police, every day before the hour of noon, a correct copy from the registry book of all personal property received or bought, with the description of the person by whom it was sold or left in pledge. The registry book in Feinstein’s store showed that from February 1 to March 9 they had bought some of the trousers and loaned money on the rest, amounting altogether to thirty-six pairs. , .
*176In the case against appellant Rosen, the court received in evidence the ordinance and the registry book for the period indicated, and also received evidence as to what reports had been made from tbe store to tbe officer known as tbe pawnbroker inspector, whose business it was to receive such reports daily on behalf of the police department. In the Hersvitz case tbe court received tbe ordinance and tbe registry book in evidence, showing tbe amount of purchases and loans during tbe time stated, but ruled out all evidence of reports made by tbe shop to tbe inspector between tbe first of February and tbe ninth of March, upon tbe ground that they were not in bis bandwriting, that tbe evidence did not sbow it was bis duty to make such reports, and that it was incompetent, irrelevant, and immaterial. It was shown during tbe trial that Rosen was tbe chief clerk, in charge during tbe absence of Feinstein, tbe owner; that be bad been employed there for over a year; that it was bis duty to conduct the business of tbe establishment in all respects during tbe absence of bis employer; and that be continuously purchased goods, made loans on tbe same, and, in the absence of tbe proprietor, made up tbe register and reported to tbe office, as required by tbe ordinance. Under such circumstances it is very clear that tbe ordinance was admissible in evidence to sbow wbat tbe duties of pawnbrokers were, and it was proper to follow that up with evidence to prove bow Rosen performed such duties, as bearing upon tbe fact charged that be had purchased stolen goods.
Hersvitz bad been in tbe employ of Feinstein about seven months, and bis principal business was tbe jewelry department, and incidentally tbe clothing. He admitted that on at least two or three occasions be received pants from Nolan and paid for tbe same at tbe rate of one dollar a pair. It was shown that it was a part of bis duty and that be took part in making up tbe register of goods purchased and loans made; but it was not shown that be ever made out tbe reports to tbe pawnbroker inspector. Upon this ground bis counsel insists that it was error to receive in evidence tbe ordinance with respect to requiring tbe daily reports from pawnbrokers.
On first impression there appeared to be some merit in tbe point; but, having fully considered tbe evidence, we are of opinion that tbe ordinance was admissible, even as to Hersvitz. It is true tbe state attempted to sbow that bis authority as a clerk was such that it was just *177as much his duty and business to make up the daily reports to the police department as it was Rosen’s; but in the opinion of the trial court the evidence in that respect was not sufficient. The ordinance was admissible as a foundation to define the duties of pawnbrokers, and its reception in evidence cannot be held prejudicial simply because the state did not prove that it was a part of Hersvitz’s duty to make out the reports. No motion was made to strike out the ordinance, and the court was not requested to instruct in relation to its effect.
We are of opinion that the evidence of guilt on the part of Hersvitz, as well as Rosen, was clearly established, aside from the effect of the ordinance and the omission to report all the goods received. Although Hersvitz was second in authority, according to the testimony of the police officers he denied that there were any more goods in the store, when he knew that there were other goods concealed in suit cases and other places.. The manner in which the pants were brought in was enough to show that Nolan was no honest dealer. He presented himself repeatedly with a few pairs of new pants concealed on his person, or wrapped in a paper, and disposed of them for one dollar a pair. Neither Rosen nor Hersvitz made any effort to find out who the man was, offering goods in that manner, and did not attempt to trace the origin of the goods, which they bought for one fourth or one fifth of their value. The plea that they supposed Nolan was a traveling man, offering samples for sale, was a lame defense.
Affirmed.